Exhibit 10.2

NEITHER THESE SECURITIES NOR THE SECURITIES FOR WHICH THESE SECURITIES ARE
EXERCISABLE HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY STATE OR OTHER
JURISDICTION. SUCH SECURITIES MAY NOT BE OFFERED, SOLD, PLEDGED OR OTHERWISE
TRANSFERRED (A) EXCEPT (1) PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER THE
SECURITIES ACT OR (2) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT, IN EACH CASE IN ACCORDANCE WITH ALL APPLICABLE STATE SECURITIES
LAWS AND THE SECURITIES LAWS OF OTHER JURISDICTIONS, AND IN THE CASE OF A
TRANSACTION EXEMPT FROM REGISTRATION, UNLESS THE COMPANY HAS RECEIVED AN OPINION
OF COUNSEL REASONABLY SATISFACTORY TO IT THAT SUCH TRANSACTION DOES NOT REQUIRE
REGISTRATION UNDER THE SECURITIES ACT AND SUCH OTHER APPLICABLE LAWS, OR (B)
UNLESS SOLD PURSUANT TO RULE 144 UNDER THE SECURITIES ACT. NOTWITHSTANDING THE
FOREGOING, SUCH SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY SUCH SECURITIES.

OPHTHALMIC IMAGING SYSTEMS

WARRANT

Warrant No. 101

Dated: June 24, 2009

Ophthalmic Imaging Systems, a California corporation (the “Company”), hereby
certifies that, for value received, U.M. Accelmed, Limited Partnership or its
registered assigns (the “Holder”), is entitled to purchase from the Company up
to a total of 3,211,076 shares of common stock, no par value (the “Common
Stock”), of the Company (each such share, a “Warrant Share” and all such shares,
the “Warrant Shares”) at an exercise price equal to $1.00 per share (as adjusted
from time to time as provided in Section 9, the “Exercise Price”), at any time
and on or after the date hereof (the “Initial Exercise Date”) and through and
including the date that is 36 (thirty-six) months from the date hereof (being
June 24, 2012) (the “Expiration Date”), subject to the following terms and
conditions. This Warrant (this “Warrant”) was issued pursuant to that certain
Purchase Agreement, dated as of June 24, 2009, by and among the Company and the
Holder (the “Purchase Agreement”).

1.        Definitions. In addition to the terms defined below and elsewhere in
this Warrant, capitalized terms that are not otherwise defined herein have the
meanings given to such terms in the Purchase Agreement.        

2.        Registration of Warrant. The Company shall register this Warrant, upon
records to be maintained by the Company for that purpose (the “Warrant
Register”), in the name of the record Holder hereof from time to time. The
Company may deem and treat the registered Holder of record of this Warrant as
the absolute owner hereof for the purpose of any exercise hereof or any
distribution to the Holder, and for all other purposes, absent actual notice to
the contrary.

3.        Registration of Transfers. The Company shall register the transfer of
any portion of this Warrant in the Warrant Register, upon surrender of this
Warrant, with the Form of Assignment attached hereto duly completed and signed,
to the Company at its address specified in the Purchase Agreement. Upon any such
registration of transfer, a new warrant to purchase Common Stock, in
substantially the form of this Warrant (any such new warrant, a “New Warrant”),
evidencing the portion of this Warrant so transferred shall be issued to the
transferee and a New Warrant evidencing the remaining portion of this Warrant
not so transferred, if any, shall be issued to the transferring Holder. The
acceptance of the New Warrant by the transferee thereof shall be deemed the
acceptance by such transferee of all of the rights and obligations of a holder
of a Warrant.

4.          Exercise and Duration of Warrants.

(a)      This Warrant shall be exercisable by the registered Holder at any time
and from time to time on or after the Initial Exercise Date and including the
Expiration Date. At 6:30 P.M., New York City time on the Expiration Date, the
portion of this Warrant not exercised prior thereto shall be and become void and
of no value.

 

--------------------------------------------------------------------------------

(b)      A Holder may exercise this Warrant by delivering to the Company (i) an
exercise notice, in the form attached hereto (the “Exercise Notice”),
appropriately completed and duly signed, and (ii) payment of the Exercise Price
for the number of Warrant Shares as to which this Warrant is being exercised
(which may take the form of a “cashless exercise” if so indicated in the
Exercise Notice), and the date such items are delivered to the Company (as
determined in accordance with the notice provisions hereof) is an “Exercise
Date.” The Holder shall not be required to deliver the original Warrant in order
to effect an exercise hereunder. Execution and delivery of the Exercise Notice
shall have the same effect as cancellation of the original Warrant and issuance
of a New Warrant evidencing the right to purchase the remaining number of
Warrant Shares.

5.          Delivery of Warrant Shares.

(a)      Upon exercise of this Warrant, the Company shall promptly issue or
cause to be issued and cause to be delivered to or upon the written order of the
Holder and in such name or names as the Holder may designate, a certificate for
the Warrant Shares issuable upon such exercise, free of restrictive legends
unless a legend is required to be placed on the certificate pursuant to the
Purchase Agreement. The Holder, or any Person so designated by the Holder to
receive Warrant Shares, shall be deemed to have become the holder of record of
such Warrant Shares as of the Exercise Date. The Company shall, upon the written
request of the Holder and provided that the Transfer Agent is participating in
The Depository Trust Company (“DTC”) Fast Automated Securities Transfer Program,
use its commercially reasonable efforts, to credit such aggregate number of
Warrant Shares to which the Holder is entitled pursuant to such exercise to the
Holder’s or its designee’s balance account with DTC through its Deposit
Withdrawal Agent Commission system (“DWAC”); provided, that the Holder provides
the Company the reasonably necessary details to effect the foregoing DWAC
delivery.

(b)      This Warrant is exercisable, either in its entirety or, from time to
time, for a portion of the number of Warrant Shares. Upon surrender of this
Warrant following one or more partial exercises, the Company shall issue or
cause to be issued, at its expense, a New Warrant evidencing the right to
purchase the remaining number of Warrant Shares.

(c)      If within three Trading Days after the Company’s receipt of an Exercise
Notice the Company shall fail to issue and deliver a certificate to the Holder
and register the shares of Common Stock issuable pursuant to the Exercise Notice
on the Company’s share register or credit the Holder’s balance account with DTC
for the number of shares of Common Stock to which the Holder is entitled upon
such exercise, and if on or after such Trading Day the Holder purchases (in an
open market transaction or otherwise) shares of Common Stock to deliver in
satisfaction of a sale by the Holder of shares of Common Stock issuable upon
such exercise that the Holder anticipated receiving from the Company (a
“Buy-In”), then the Company shall, within three Trading Days after the Holder’s
request and in the Holder’s discretion, either (i) pay cash to the Holder in an
amount equal to the Holder’s total purchase price (including brokerage
commissions, if any) for the shares of Common Stock so purchased (the “Buy-In
Price”), at which point the Company’s obligation to deliver such certificate
(and to issue such shares of Common Stock) or credit such Holder’s balance
account with DTC shall terminate, or (ii) promptly honor its obligation to
deliver to the Holder a certificate or certificates representing such shares of
Common Stock or credit such Holder’s balance account with DTC and pay cash to
the Holder in an amount equal to the excess (if any) of the Buy-In Price over
the product of (A) such number of shares of Common Stock, times (B) the Closing
Bid Price on the date of exercise. For purposes of this Warrant, “Closing Bid
Price” shall mean, for any security as of any date, the last closing bid price
for such security on the Trading Market, as reported by the Bloomberg Financial
Markets (“Bloomberg”), or, if the Trading Market begins to operate on an
extended hours basis and does not designate the closing bid price, then the last
bid price of such security prior to 4:00:00 p.m., New York Time, as reported by
Bloomberg, or, if the Trading Market is not the principal securities exchange or
trading market for such security, the last closing bid price or last trade
price, respectively, of such security on the Eligible Market where such security
is listed or traded as reported by Bloomberg, or if the foregoing do not apply,
the average of the bid prices, or the ask prices, respectively, of any market
makers for such security as reported in the “pink sheets” by Pink Sheets LLC
(formerly the National Quotation Bureau, Inc.). If the Closing Bid Price cannot
be calculated for a security on a particular date on any of the foregoing bases,
the Closing Bid Price of such security on such date shall be the fair market
value as mutually determined by the Company and the Holder. “Principal Market”
means the OTC Bulletin Board® or, at any time that the Common Stock is not
quoted on the OTC Bulletin Board, the Eligible Market on which the Common Stock
is listed or quoted for trade. “Eligible Market” means the Principal Market, the
American Stock Exchange, The New York Stock Exchange, Inc., The NASDAQ Capital
Market, The NASDAQ Global Market or The NASDAQ Global Select Market.

 

2

--------------------------------------------------------------------------------

(d)      The Company’s obligations to issue and deliver Warrant Shares in
accordance with the terms hereof are absolute and unconditional, irrespective of
any action or inaction by the Holder to enforce the same, any waiver or consent
with respect to any provision hereof, the recovery of any judgment against any
Person or any action to enforce the same, or any setoff, counterclaim,
recoupment, limitation or termination, or any breach or alleged breach by the
Holder or any other Person of any obligation to the Company or any violation or
alleged violation of law by the Holder or any other Person, and irrespective of
any other circumstance which might otherwise limit such obligation of the
Company to the Holder in connection with the issuance of Warrant Shares. Nothing
herein shall limit a Holder’s right to pursue any other remedies available to it
hereunder, at law or in equity including, without limitation, a decree of
specific performance and/or injunctive relief with respect to the Company’s
failure to timely deliver certificates representing shares of Common Stock upon
exercise of this Warrant as required pursuant to the terms hereof.

6.        Charges, Taxes and Expenses. Issuance and delivery of certificates for
shares of Common Stock upon exercise of this Warrant shall be made without
charge to the Holder for any issue or transfer tax, withholding tax, transfer
agent fee or other incidental tax or expense in respect of the issuance of such
certificates, all of which taxes and expenses shall be paid by the Company;
provided, however, that the Company shall not be required to pay any tax which
may be payable in respect of any transfer involved in the registration of any
certificates for Warrant Shares or Warrants in a name other than that of the
Holder. The Holder shall be responsible for all other tax liability that may
arise as a result of holding or transferring this Warrant or receiving Warrant
Shares upon exercise hereof.

7.        Replacement of Warrant. If this Warrant is mutilated, lost, stolen or
destroyed, the Company shall issue or cause to be issued in exchange and
substitution for and upon cancellation hereof, or in lieu of and substitution
for this Warrant, a New Warrant, but only upon receipt of evidence reasonably
satisfactory to the Company of such loss, theft or destruction and customary and
reasonable bond or indemnity, if requested. Applicants for a New Warrant under
such circumstances shall also comply with such other reasonable regulations and
procedures and pay such other reasonable third-party costs as the Company may
prescribe. If a New Warrant is requested as a result of a mutilation of this
Warrant, then the Holder shall deliver such mutilated Warrant to the Company as
a condition precedent to the Company’s obligation to issue the New Warrant.

8.        Reservation of Warrant Shares. The Company covenants that it will at
all times reserve and keep available out of the aggregate of its authorized but
unissued and otherwise unreserved Common Stock, solely for the purpose of
enabling it to issue Warrant Shares upon exercise of this Warrant as herein
provided, the number of Warrant Shares which are then issuable and deliverable
upon the exercise of this entire Warrant, free from preemptive rights or any
other contingent purchase rights of persons other than the Holder (after giving
effect to the adjustments and restrictions of Section 9, if any). The Company
covenants that all Warrant Shares so issuable and deliverable shall, upon
issuance and the payment of the applicable Exercise Price in accordance with the
terms hereof, be duly and validly authorized, issued and fully paid and
nonassessable. The Company will take all such action as may be necessary to
assure that such shares of Common Stock may be issued as provided herein without
violation of any applicable law or regulation, or of any requirements of any
securities exchange or automated quotation system upon which the Common Stock
may be listed.

9.        Certain Adjustments. The Exercise Price and number of Warrant Shares
issuable upon exercise of this Warrant are subject to adjustment from time to
time as set forth in this Section 9.

(a)      Stock Dividends and Splits. If the Company, at any time while this
Warrant is outstanding, (i) pays a stock dividend on its Common Stock or
otherwise makes a distribution on any class of capital stock that is payable in
shares of Common Stock (which for the avoidance of doubt, shall not include
shares of Common Stock issued by the Company pursuant to this Warrant), (ii)
subdivides outstanding shares of Common Stock into a larger number of shares, or
(iii) combines outstanding shares of Common Stock into a smaller number of
shares, then in each such case the Exercise Price shall be multiplied by a
fraction of which the numerator shall be the number of shares of Common Stock
outstanding immediately before such event and of which the denominator shall be
the number of shares of Common Stock outstanding immediately after such event.
Any adjustment made pursuant to clause (i) of this paragraph shall become
effective immediately after the record date for the determination of
stockholders entitled to receive such dividend or distribution, and any
adjustment pursuant to clause (ii) or (iii) of this paragraph shall become
effective immediately after the effective date of such subdivision or
combination.

 

3

--------------------------------------------------------------------------------

(b)      Fundamental Transactions. If any capital reorganization,
reclassification of the capital stock of the Company, consolidation or merger of
the Company with another corporation, or sale, transfer or other disposition of
all or substantially all of the Company’s assets to another corporation shall be
effected (each a “Fundamental Transaction”), then, as a condition of such
Fundamental Transaction, lawful and adequate provision shall be made whereby the
Holder shall thereafter have the right to purchase and receive upon the basis
and upon the terms and conditions herein specified and in lieu of the Warrant
Shares immediately theretofore issuable upon exercise of the Warrant, such
shares of stock, securities or assets as would have been issuable or payable
with respect to or in exchange for a number of Warrant Shares equal to the
number of Warrant Shares immediately theretofore issuable upon exercise of the
Warrant, had such Fundamental Transaction not taken place, and in any such case
appropriate provision shall be made with respect to the rights and interests of
the Holder to the end that the provisions hereof (including, without
limitations, provision for adjustment of the Exercise Price) shall thereafter be
applicable, as nearly equivalent as may be practicable in relation to any shares
of stock, securities or properties thereafter deliverable upon the exercise
hereof. The Company shall not effect any such Fundamental Transaction unless
prior to or simultaneously with the consummation thereof the successor
corporation (if other than the Company) resulting from such consolidation or
merger, or the corporation purchasing or otherwise acquiring such assets or
other appropriate corporation or entity shall assume, by written instrument
executed and delivered to the Company (a copy of which shall be delivered to the
Holder), the obligation to deliver to the holder of the Warrant such shares of
stock, securities or assets as, in accordance with the foregoing provisions,
such holder may be entitled to purchase and the other obligations under this
Warrant. The provisions of this paragraph (b) shall similarly apply to
successive Fundamental Transactions.

(c)      Subsequent Equity Sales. If the Company at any time while this Warrant
is outstanding, shall sell or grant any option to purchase, or sell or grant any
right to reprice, or otherwise issue any Common Stock or Common Stock
Equivalents (as defined below) entitling any person to acquire shares of Common
Stock, at an effective price per share less than $1.00 per share of Common Stock
(each such issuance, a “Dilutive Issuance”) (if the holder of the Common Stock
or Common Stock Equivalents so issued shall at any time, whether by operation of
purchase price adjustments, reset provisions, floating conversion, exercise or
exchange prices or otherwise, or due to warrants, options or rights per share
which are issued in connection with such issuance, be entitled to receive shares
of Common Stock at an effective price per share which is less than $1.00 per
share of Common Stock, such issuance shall be deemed to have occurred for less
than $1.00 per share of Common Stock on such date of the Dilutive Issuance),
then if such Dilutive Issuance shall occur, the Exercise Price shall be reduced
to be equal to the product of (A) the Exercise Price in effect immediately prior
to such Dilutive Issuance and (B) the quotient determined by dividing (1) the
sum of (I) the product derived by multiplying the Exercise Price in effect
immediately prior to such Dilutive Issuance and the number of outstanding shares
of Common Stock immediately prior to such Dilutive Issuance plus (II) the
consideration, if any, received by the Company upon such Dilutive Issuance, by
(2) the product derived by multiplying (I) the Exercise Price in effect
immediately prior to such Dilutive Issuance by (II) the number of shares of
Common Stock outstanding immediately after such Dilutive Issuance.

The following formula illustrates the foregoing:

NP = OP x (OP x CS + C) / (OP x CSA)

WHERE

NP = the adjusted Exercise Price (after the Dilutive Issuance)

OP = Exercise Price in effect immediately prior to such Dilutive Issuance

CS = the number of outstanding shares of Common Stock immediately prior to such
Dilutive Issuance

 

C = the consideration, if any, received by the Company upon such Dilutive
Issuance

 

CSA = the number of outstanding shares of Common Stock immediately after such
Dilutive Issuance

 

Notwithstanding the foregoing, no adjustments shall be made, paid or issued
under this Section 9(c) in respect of an Exempt Issuance. For purposes of this
Warrant: “Common Stock Equivalents” shall mean securities or rights convertible
into, or entitling the holder thereof to receive directly or indirectly, shares
of Common Stock, or Preferred Stock; and “Exempt Issuance” shall mean the
issuance of: (a) shares of Common Stock or Common Stock Equivalents to
employees, officers or directors of the Company pursuant to any stock or option
plan duly adopted for such purpose by the Board of Directors or a majority of
the members of a committee established for such purpose by the Board of
Directors; (b) securities upon the exercise of this Warrant (and any other
securities issued pursuant to the Purchase Agreement) and/or the exercise or
conversion of Common Stock Equivalents issued and outstanding on the date of
this Warrant (as set forth in Schedule 4.3(i) of the Purchase Agreement);
provided, that such securities have not been amended since the date of this
Warrant to increase the number of such securities or to decrease the exercise,
exchange or conversion price of such securities; or (c) securities issued in
connection with any stock split, stock dividend, recapitalization or similar
transaction by the Company.

 

4

--------------------------------------------------------------------------------

 

(d)      Number of Warrant Shares. Simultaneously with any adjustment to the
Exercise Price pursuant to Section 9(a), the number of Warrant Shares that may
be purchased upon exercise of this Warrant shall be adjusted proportionately, so
that after such adjustment the aggregate Exercise Price payable hereunder for
the increased or decreased number of Warrant Shares, as applicable, shall be the
same as the aggregate Exercise Price in effect immediately prior to such
adjustment.

(e)      Calculations. All calculations under this Section 9 shall be made to
the nearest cent or the nearest 1/100th of a share, as applicable. The number of
shares of Common Stock outstanding at any given time shall not include shares
owned or held by or for the account of the Company, and the disposition of any
such shares shall be considered an issue or sale of Common Stock.

(f)       Notice of Adjustments. Upon the occurrence of each adjustment pursuant
to this Section 9, the Company at its expense will promptly compute such
adjustment in accordance with the terms of this Warrant and prepare a
certificate setting forth such adjustment, including a statement of the adjusted
Exercise Price and adjusted number or type of Warrant Shares or other securities
issuable upon exercise of this Warrant (as applicable), describing the
transactions giving rise to such adjustments and showing in detail the facts
upon which such adjustment is based. Upon written request, the Company will
promptly deliver a copy of each such certificate to the Holder and to the
Transfer Agent.

(g)      Notice of Corporate Events. If the Company (i) declares a dividend or
any other distribution of cash, securities or other property in respect of its
Common Stock, including without limitation any granting of rights or warrants to
subscribe for or purchase any capital stock of the Company or any Subsidiary,
(ii) authorizes or approves, enters into any agreement contemplating or solicits
stockholder approval for any Fundamental Transaction or (iii) authorizes the
voluntary dissolution, liquidation or winding up of the affairs of the Company,
then the Company shall deliver to the Holder a notice describing the material
terms and conditions of such transaction, at least ten calendar days prior to
the applicable record or effective date on which a Person would need to hold
Common Stock in order to participate in or vote with respect to such
transaction, and the Company will take all steps reasonably necessary in order
to insure that the Holder is given the practical opportunity to exercise this
Warrant prior to such time so as to participate in or vote with respect to such
transaction; provided, however, that the failure to deliver such notice or any
defect therein shall not affect the validity of the corporate action required to
be described in such notice.

10.      Payment of Exercise Price. The Holder shall pay the Exercise Price (i)
in cash in immediately available funds or (ii) through a “cashless exercise,” in
which event the Company shall issue to the Holder the number of Warrant Shares
determined as follows:

 

 

X = Y [(A-B)/A]

where:

 

 

X = the number of Warrant Shares to be issued to the Holder.



 

Y = the number of Warrant Shares with respect to which this Warrant is being
exercised.

 

A = the average of the Closing Prices for the five Trading Days immediately
prior to (but not including) the Exercise Date.

 

B = the Exercise Price.



 

5

--------------------------------------------------------------------------------

 

Notwithstanding anything in this Warrant to the contrary, the Holder may only
exercise this Warrant through a cashless exercise if no Registration Statement
(as defined in the Purchase Agreement) is effective for more than 30 consecutive
days that covers the Warrant Shares issuable upon the exercise of this Warrant.

For purposes of Rule 144 promulgated under the Securities Act, it is intended,
understood and acknowledged that the Warrant Shares issued in a cashless
exercise transaction shall be deemed to have been acquired by the Holder, and
the holding period for the Warrant Shares shall be deemed to have commenced, on
the date this Warrant was originally issued pursuant to the Purchase Agreement.

11.      Fractional Shares. The Company shall not be required to issue or cause
to be issued fractional Warrant Shares on the exercise of this Warrant. If any
fraction of a Warrant Share would, except for the provisions of this Section, be
issuable upon exercise of this Warrant, the number of Warrant Shares to be
issued will be rounded up to the nearest whole share.

12.      Notices. Any and all notices or other communications or deliveries
hereunder (including without limitation any Exercise Notice) shall be in writing
and shall be deemed given and effective on the earliest of (i) the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number specified in the Purchase Agreement prior to 6:30 p.m. (New
York City time) on a Trading Day, (ii) the next Trading Day after the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number specified in the Purchase Agreement on a day that is not a
Trading Day or later than 6:30 p.m. (New York City time) on any Trading Day,
(iii) the Trading Day following the date of mailing, if sent by nationally
recognized overnight courier service, or (iv) upon actual receipt by the party
to whom such notice is required to be given. The address for such notices or
communications shall be as set forth in the Purchase Agreement with respect to
the Company and, with respect to the Holder, the Holder’s last address as shown
on the Warrant Register.

13.      Warrant Agent. The Company shall serve as warrant agent under this
Warrant. Upon 10 days’ notice to the Holder, the Company may appoint a new
warrant agent. Any corporation into which the Company or any new warrant agent
may be merged or any corporation resulting from any consolidation to which the
Company or any new warrant agent shall be a party or any corporation to which
the Company or any new warrant agent transfers substantially all of its
corporate trust or stockholder services business shall be a successor warrant
agent under this Warrant without any further act. Any such successor warrant
agent shall promptly cause notice of its succession as warrant agent to be
mailed (by first class mail, postage prepaid) to the Holder at the Holder’s last
address as shown on the Warrant Register.

 

14.

Investment Intent; Limited Transferability.

(a)      If, at the time of the surrender of this Warrant in connection with any
transfer of this Warrant, this Warrant shall not be registered pursuant to an
effective registration statement under the Securities Act and under applicable
state securities or blue sky laws, the Company may require, as a condition of
allowing such transfer (i) that the Holder furnish to the Company a legal
opinion of counsel to the Holder to such effect, the substance of which shall be
reasonably acceptable to the Company and (ii) that the holder or transferee
execute and deliver to the Company an investment letter in form and substance
acceptable to the Company representing that they are acquiring such Warrant
Shares for investment purposes and that they are an accredited investor as
defined in Rule 501(a) under the Securities Act. The Holder understands that it
must bear the economic risk of its investment in this Warrant and any securities
obtainable upon exercise of this Warrant for an indefinite period of time, as
this Warrant and such securities have not been registered under Federal or state
securities or blue sky laws.

 

6

--------------------------------------------------------------------------------

 

(b)      The Holder represents that it has been afforded (i) the opportunity to
ask such questions as it has deemed necessary of, and to receive answers from,
representatives of the Company concerning the terms and conditions of this
Warrant or the exercise of the Warrant and the finance operations and business
of the Company; and (ii) the opportunity to request such additional information
which the Company possesses or can acquire without unreasonable effort or
expense. Nothing contained in this Section 14(b) shall alter, amend or change
the Holder’s reliance on the representations, covenants or warranties contained
herein.

(c)      The Holder represents that it is an “accredited investor” within the
meaning of Regulation D promulgated under the Securities Act and that it is
acquiring the Warrants for its own account and not with a present view to, or
for sale in connection with, any distribution thereof in violation of the
registration requirements of the Securities Act, without prejudice, however, to
such Holder’s right, subject to the provisions of this Warrant, at all times to
sell or otherwise dispose of all or any part of the Warrant and Warrant Shares.

(d)      The Holder represents that it, either by reason of such Holder’s
business or financial experience or the business or financial experience of its
professional advisors (who are unaffiliated with and who are not compensated by
the Company or any affiliate, finder or selling agent of the Company, directly
or indirectly), has such sophistication, knowledge and experience in financial
and business matters as to be capable of evaluating the merits and risks of its
investment in the Company and the capacity to protect such Holder’s interests in
connection with the transactions contemplated by this Warrant and the Purchase
Agreement.

(e)      The Holder represents that it has the ability to bear the economic
risks of its investment for an indefinite period of time and could afford a
complete loss of its investment.

(f)       The Holder agrees and acknowledges that the representations made by
the Holder in this Section 14 are conditions to the exercise of this Warrant.

15.      Miscellaneous.

(a)      Subject to the restrictions on transfer set forth on the first page
hereof, this Warrant may be assigned by the Holder. This Warrant may not be
assigned by the Company except to a successor in the event of a Fundamental
Transaction (subject to the provisions of Section 9(b) hereof). This Warrant
shall be binding on and inure to the benefit of the parties hereto and their
respective successors and assigns. Subject to the preceding sentence, nothing in
this Warrant shall be construed to give to any Person other than the Company and
the Holder any legal or equitable right, remedy or cause of action under this
Warrant. This Warrant may be amended only in writing signed by the Company and
the Holder and their successors and assigns.

(b)      The Company will not, by amendment of its governing documents or
through any reorganization, transfer of assets, consolidation, merger,
dissolution, issue or sale of securities or any other voluntary action, avoid or
seek to avoid the observance or performance of any of the terms of this Warrant,
but will at all times in good faith assist in the carrying out of all such terms
and in the taking of all such action as may be necessary or appropriate in order
to protect the rights of the Holder against impairment. Without limiting the
generality of the foregoing, the Company (i) will not increase the par value of
any Warrant Shares above the amount payable therefor on such exercise, (ii) will
take all such action as may be reasonably necessary or appropriate in order that
the Company may validly and legally issue fully paid and nonassessable Warrant
Shares on the exercise of this Warrant, and (iii) will not close its stockholder
books or records in any manner which interferes with the timely exercise of this
Warrant.

(c)      All questions concerning the construction, validity, enforcement and
interpretation of this Warrant shall be governed by and construed and enforced
in accordance with the laws of the State of California. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in the city of Sacramento, State of California, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein (including with respect to
the enforcement of any of the transaction documents), and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, or that
such suit, action or proceeding is improper. Each party hereby irrevocably
waives personal service of process and consents to process being served in any
such suit, action or proceeding by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under Section 12 hereof and agrees
that such service shall constitute good and sufficient service of process and
notice thereof. Nothing contained herein shall be deemed to limit in any way any
right to serve process in any manner permitted by law. The Company hereby waives
all rights to a trial by jury.

7

--------------------------------------------------------------------------------

(d)      The headings herein are for convenience only, do not constitute a part
of this Warrant and shall not be deemed to limit or affect any of the provisions
hereof.

(e)      In case any one or more of the provisions of this Warrant shall be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Warrant shall not in any way be affected
or impaired thereby and the parties will attempt in good faith to agree upon a
valid and enforceable provision which shall be a commercially reasonable
substitute therefor, and upon so agreeing, shall incorporate such substitute
provision in this Warrant.

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK,

SIGNATURE PAGE FOLLOWS

 

8

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed by
its authorized officer as of the date first indicated above.

 

 

OPHTHALMIC IMAGING SYSTEMS

 

 

By:

 /s/ Gil Allon

Name:  Gil Allon

 

Title:    Chief Executive Officer


By: /s/ Ariel Shenhar Ariel Shenhar Chief Financial Officer

 

 

9
 

--------------------------------------------------------------------------------